DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bayer et al. (US 2011/0160535) in view of Vidal et al. (US 5405328).
Regarding claim 1, Bayer discloses a trocar (Fig. 1) for insertion into an organ of a patient, the trocar comprising: a cannula (12/18; Fig. 1; par. [0055]-[0056]) having a longitudinal axis; an obturator body (14; Fig. 1; par. [0055]), configured to be inserted into the cannula (12/18).
Although Bayer discloses that the obturator head may have a sharp tip or a blunt tip (par. [0103]), it does not specifically disclose two or more interchangeable obturator heads, each configured to be detachably fitted at a distal end of the obturator body. Vidal teaches an analogous trocar having two or more interchangeable obturator heads (210-215; Figs. 15-16), each configured to be detachably fitted at a distal end of the obturator body (201; Figs. 15-16). Vidal teaches that the plurality of distal end portions affords the surgeon a choice between different trocar tips so that the trocar may be customized for a particularly surgical procedure (abstract). It would have been obvious to one having ordinary skill in the art to have provided two or more interchangeable obturator heads in order to afford the surgeon a choice between different obturator heads so that the trocar may be customized for a particularly surgical procedure, as taught by Vidal.
Regarding claim 2, Bayer in view of Vidal disclose the trocar according to claim 1, wherein the obturator heads (Vidal: 201-215; Figs. 15-16) have different respective geometries for penetrating different respective tissue types.
Regarding claim 3, Bayer in view of Vidal disclose the trocar according to claim 1, wherein the interchangeable obturator heads are configured for use in an invasive brain procedure (par. [0051]; capable of such intended use).
Regarding claim 9, Bayer discloses a method, comprising: assembling a trocar (Fig. 1) by fitting the obturator (14) in a cannula (12/18; Fig. 1; par. [0055]-[0056]); and inserting the trocar into an organ of a patient, so as to perform a medical procedure on the patient (par. [0051]).
Although Bayer discloses that the obturator head may have a sharp tip or a blunt tip (par. [0103]), it does not specifically disclose selecting an obturator head from among two or more interchangeable obturator heads and detachably fitting the selected obturator head at a distal end of an obturator body, to form an obturator. Vidal teaches an analogous method comprising selecting an obturator head from among two or more interchangeable obturator heads and detachably fitting the selected obturator head at a distal end of an obturator body (201), to form an obturator (210-215; Figs. 15-16). Vidal teaches that the plurality of distal end portions affords the surgeon a choice between different trocar tips so that the trocar may be customized for a particularly surgical procedure (abstract). It would have been obvious to one having ordinary skill in the art to have provided two or more interchangeable obturator heads in order to afford the surgeon a choice between different obturator heads so that the trocar may be customized for a particularly surgical procedure, as taught by Vidal.
Regarding claim 10, Bayer in view of Vidal disclose the method according to claim 9, wherein the obturator heads (Vidal: 201-215; Figs. 15-16) have different respective geometries for penetrating different respective tissue types.

Claim(s) 4, 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bayer in view of Vial as applied to the claims above, and further in view of Burnett et al. (US 2008/0249467).
Regarding claim 4, Bayer in view of Vidal disclose the trocar according to claim 1, and comprising: a channel (76; Fig. 10) inside the cannula (12/18), the channel fitted parallel to the longitudinal axis (Fig. 10); a camera (58; Fig. 10), which is disposed at a distal end of the channel and is configured to provide images in a direction of a distal opening of the cannula.
However, Bayer does not specifically disclose a position sensor, which is disposed at a distal end of the channel without obstructing a field of view of the camera, and is configured to generate signals indicative of a position of the distal end in the organ. Burnett teaches a trocar having a position sensor (4/74; Figs. 1 and 7) disposed at its distal end and configured to generate signals indicative of a position of the distal end in the organ (par. [0042] and [0045]). It would have been obvious to one having ordinary skill in the art to have provided a position sensor on the distal end of the channel of Bayer in order to inform the operator of the location of the trocar within the body so as to effectively navigate to the target site. Additionally, it would have been obvious to have placed the sensor outside of the field of view of the camera of Bayer so that the entire field of view can be viewed by the operator.
Regarding claim 5, Bayer in view of Vidal in view of Burnett disclose the trocar according to claim 4, wherein the camera (58) is tilted to have a center viewing direction of the camera point at a center of the distal opening of the cannula (Fig. 8; par. [0039] and [0064]).
Regarding claim 12, Bayer in view of Vidal disclose the method according to claim 9, and comprising: acquiring images in a direction of a distal opening of the cannula, by a camera disposed at a distal end of the cannula (58; Figs. 8 and 10).
However, Bayer does not specifically disclose using a position sensor disposed at a distal end of the channel, without obstructing a field of view of the camera, generating signals indicative of a position of the distal end in the organ; and using on the generated signals, estimating the position of the distal end of the trocar in the organ. Burnett teaches a trocar having a position sensor (4/74; Figs. 1 and 7) disposed at its distal end and configured to generate signals indicative of a position of the distal end in the organ (par. [0042] and [0045]). It would have been obvious to one having ordinary skill in the art to have provided a position sensor on the distal end of the channel of Bayer in order to inform the operator of the location of the trocar within the body so as to effectively navigate to the target site. Additionally, it would have been obvious to have placed the sensor outside of the field of view of the camera of Bayer so that the entire field of view can be viewed by the operator.

Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bayer in view of Vidal in view of Burnett as applied to the claims above, and further in view of Chang et al. (US 2006/0004286). 
Regarding claim 6, Bayer in view of Vidal in view of Burnett disclose the trocar according to claim 4, but does not specifically disclose wherein the position sensor is a magnetic position sensor. Chang teaches system comprising a medical device and sensor system wherein the sensor that is placed at the distal end of the medical device (30) may be optical or magnetic (par. [0008]). The signals generated by the sensor are processed to estimate the position of the device within the body (par. [0008] and [0095]- [0100]). It would have been obvious to one having ordinary skill in the art to have used a magnetic position sensor, as taught by Chang, being a simple substitution of one known position sensor for another having the predictable result of estimating the position of the device within the body as contemplated by Burnett and Chang.
Regarding claim 14, Bayer in view of Vidal in view of Burnett disclose the method according to claim 12, but does not specifically disclose wherein the position sensor is a magnetic position sensor. Chang teaches system comprising a medical device and sensor system wherein the sensor that is placed at the distal end of the medical device (30) may be optical or magnetic (par. [0008]). The signals generated by the sensor are processed to estimate the position of the device within the body (par. [0008] and [0095]- [0100]). It would have been obvious to one having ordinary skill in the art to have used a magnetic position sensor, as taught by Chang, being a simple substitution of one known position sensor for another having the predictable result of estimating the position of the device within the body as contemplated by Burnett and Chang.

Claim(s) 1, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendershot (US 2016/0045224) in view of Vidal et al. (US 5405328).
Regarding claim 1, Hendershot discloses a trocar (Fig. 4) for insertion into an organ of a patient, the trocar comprising: a cannula (200; Fig. 4; par. [0036]) having a longitudinal axis; an obturator body (102; Fig. 1; par. [0036]-[0037]), configured to be inserted into the cannula (200).
Although Hendershot discloses and obturator head (110), it does not specifically disclose two or more interchangeable obturator heads, each configured to be detachably fitted at a distal end of the obturator body. Vidal teaches an analogous trocar having two or more interchangeable obturator heads (210-215; Figs. 15-16), each configured to be detachably fitted at a distal end of the obturator body (201; Figs. 15-16). Vidal teaches that the plurality of distal end portions affords the surgeon a choice between different trocar tips so that the trocar may be customized for a particularly surgical procedure (abstract). It would have been obvious to one having ordinary skill in the art to have provided two or more interchangeable obturator heads in order to afford the surgeon a choice between different obturator heads so that the trocar may be customized for a particularly surgical procedure, as taught by Vidal.
Regarding claim 7, Hendershot in view of Vidal disclose the trocar according to claim 1, wherein the obturator body (102; Fig. 1) comprises a depression (120; Fig. 1) to conform with a channel (224/206) inside the cannula (200) when the obturator body is inserted into the cannula (par. [0057]-[0058]; Fig. 7).
Regarding claim 8, Hendershot in view of Vidal disclose the trocar according to claim 1, wherein the interchangeable obturator heads (modified 110; Fig. 1) comprise each a depression (120; Fig. 1) to conform with a channel (224/206) inside the cannula (200) when the obturator body is inserted into the cannula (par. [0057]-[0058]; Fig. 7).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bayer in view of Vidal, as applied to claim 9 above, in view of Yoon (US 530393).
Regarding claim 11, Bayer in view of Vidal disclose the method according to claim 9. Although Bayer discloses various medical procedures (par. [0051]), it does not specifically disclose wherein the medical procedure comprises an invasive brain procedure. Yoon teaches an analogous method wherein the medical procedure comprises an invasive brain procedure (col. 11, ll. 32-67; Figs. 15-16). It would have been obvious to one having ordinary skill in the art to have used the device of modified Bayer in an invasive brain procedure using the obturator head taught by Yoon, in order to safely perform a procedure in the brain, as taught by Yoon.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bayer in view of Vidal in view of Burnett as applied to claim 12 above, and further in view of Zhao et al. (US 2014/0180063).
Regarding claim 13, Bayer in view of Vidal in view of Burnett disclose the method according to claim 12, but does not specifically disclose it comprising: based on the estimated position, registering an image acquired by the camera with a reference medical image; and presenting the image acquired by the camera and the reference medical image, registered with one another, to a user. Zhao teaches a system wherein the processor is configured to: based on an estimated position, register an image acquired by the camera with a reference medical image; and present the image acquired by the camera and the reference medical image, registered with one another, to a user (abstract; Fig. 5; par. [0066]). It would have been obvious to one having ordinary skill in the art to have included the processing functionalities of Zhao in the system of modified Bayer in order to assist surgeons in navigating the device using captured images, reference images and position data in order to prevent misregistration, as taught by Zhao.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795